Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 1 EXHIBIT
                                                                              of 184




                                                                                               exhibitsticker.com
                                                                             Defense 1590093
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 2 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 3 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 4 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 5 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 6 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 7 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 8 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 9 of 184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 10 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 11 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 12 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 13 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 14 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 15 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 16 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 17 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 18 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 19 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 20 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 21 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 22 of
                                      184
 Case 9:18-cv-80176-BB Document 511-4  Entered
                                  COPYRIGHT     on FLSD Docket 05/18/2020 Page 23 of
                                            RESERVED
NOTE: Copyright in this transcript is reserved to the Crown. The reproduction, except under authority from the Crown, of the contents
                                         184
of this transcript for any purpose other than the conduct of these proceedings is prohibited.
                  RSB:SND                                                                                         200014

                  IN THE SUPREME COURT
                  OF NEW SOUTH WALES                                                                            EXHIBIT




                                                                                                                                  exhibitsticker.com
                  COMMON LAW DIVISION
                                                                                                                    Z16
           5      REGISTRAR BRADFORD

                  WEDNESDAY 30 OCTOBER 2013

                  2013/00245661 - CRAIG STEVEN WRIGHT v W & K INFO DEFENSE
          10      RESEARCH
                  201300225983 - CRAIG STEVEN WRIGHT v W & K INFO DEFENSE
                  RESEARCH

                  Plaintiff appeared in person
          15      No appearance of or for the Defendant

                                                                       ---

                  PLAINTIFF: Craig Wright, plaintiff, 49 and 51, Registrar. I also note that the
          20      sole other director from the US of the defendant has died intestate, basically
                  there’s been a shareholders meeting held and resolution to pass the matter
                  has been obtained and the company will be wound down straight after the
                  matter.

          25      REGISTRAR: What do you want done today, Mr Wright?

                  PLAINTIFF: Basically just the orders that we did by consent in the past and
                  that they’re approved.

          30      REGISTRAR: I’ve got a copy of two things. You filed a statement of claim.

                  PLAINTIFF: That's correct.

                  REGISTRAR: Then there is an acknowledgment of a liquidated claim that’s
          35      been filed. The signature on that acknowledgment appears to be the signature
                  that’s on the statement of claim for the plaintiff.

                  PLAINTIFF: I am the sole director for the company now but I’m not a US
                  director and I’m not resident, so I can’t act and take the company over over
          40      there. I had appointed another person. I have 51% of the shares--

                  REGISTRAR: Do you have any evidence in relation to any of that before I sign
                  a consent judgment for $28 million which at the moment I am not prepared to
                  do?
          45
                  PLAINTIFF: No, what we actually want is just the intellectual property which
                  we actually hold.

                  REGISTRAR: Who is the person that signed the consent judgment on behalf
          50      of the defendant? It appears to be a J Wilson.

                  .30/10/13                                      1
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 24 of
                                      184
           RSB:SND                                                    200014

          PLAINTIFF: J Wilson was a director of my company who was put in to act.
          You will see that the signatures on the proposals for work, who are living
          overseas--

      5   REGISTRAR: Sorry, the signatures on?

          PLAINTIFF: The signatures for the actual proposals for the actual work
          transferred into the US were all mine in the past that happened. Unfortunately
          Mr Kliman(?) died.
     10
          REGISTRAR: Mr Wright, I think before I can enter these alleged consent
          judgments the Court is going to need some evidence in relation to those
          matters. How long do you need to be able to do that?

     15   PLAINTIFF: What would you like?

          REGISTRAR: I think you are going to have to give some detailed affidavit
          evidence with regard to it and also evidence in relation to who exactly has
          authority to act on behalf of this company and to sign these documents.
     20
          PLAINTIFF: I can give you affidavit evidence today.

          REGISTRAR: What I might do, Mr Wright, is stand them both over for, say, a
          week. Can you file your affidavit evidence by them?
     25
          PLAINTIFF: Yes, definitely. We have actually taken control of the accounts
          and whatever else, which we’ve got stat decs for that, so effectively this is a
          formality because we have actually - the company has controlled all the
          accounts now.
     30
          REGISTRAR: How soon could you file all the affidavit material you need?

          PLAINTIFF: I could get something in this afternoon.

     35   REGISTRAR: So I’ll make an order that it be filed, say, by the 5th and comes
          back on the 6th.

          PLAINTIFF: Fine.

     40   REGISTRAR: Matters 49 and 51, I’ll stand those matters over to 6 November.
          Affidavit evidence and all evidence in support of the application for the entry of
          the judgement is to be filed by 5 November. Thank you, Mr Wright.

          PLAINTIFF: Thank you.
     45
          REGISTRAR: You are excused.

          ADJOURNED TO WEDNESDAY 6 NOVEMBER 2013



          .30/10/13                          2
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 25 of
                                      184
                                                                   EXHIBIT




                                                                                   exhibitsticker.com
                                                                 Defense 1854321
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 26 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 27 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 28 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 29 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 30 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 31 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 32 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 33 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 34 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 35 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 36 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 37 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 38 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 39 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 40 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 41 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 42 of
                                                                     EXHIBIT




                                                                                      exhibitsticker.com
                                      184

                                                                   Defense 01854320
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 43 of
                                      184                            EXHIBIT




                                                                                   exhibitsticker.com
                                                                   Defense 46098
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 44 of
                                      184




         EXHIBIT
                          exhibitsticker.com




       Defense 00027325
       Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 45 of
                                             184
                                                                                                                                         EXHIBIT




                                                                                                                                                              exhibitsticker.com
   From: Craig S Wright
   Sent: Wednesday, October 9, 2013 1:42 PM
   To: 'Hardy, Michael'                                                                                                               Defense 00027396
   CC: 'Jamie Wilson'; 'Ramona Watts'
   BCC: 'Craig S Wright'
   Subject: Discussion

   Hello Michael,
   As we have noted, all discussions are to remain confidential.

   There are a couple recent transactions. For the most part, we will be trading these as sparingly as possible. The main addresses we control as a group include the
    following ones listed below.
   We can setup a mapping and plan to in our system. For Australian XBT holders and merchants, we will be recording and reporting TFN transactions and recording
   these. We will have these audited.
   For privacy, we are developing a means to hide transactions whist still reporting tax obligations. We would like to involve the ATO technical teams in this
   process.
   The addresses are in my control now as a matter of fate and other circumstances. David Reese and David Kleiman have both been essential parts of this project.
   Both of these gentlemen who I had the good fortune to call friends passed away this year. David Reese was a friend of my grandfather before he died of
    Parkinson's. David Kleiman was my best friend.
   The following addresses are not planned to be used. The idea is to have a future reserve function and to be able to backup and bond transactions.
   I do have doubts about trusting the ATO with this information. I hope that you understand this. I am not admitting anything to do with the creation of this
   currency, just that we (and there are remaining others to the we outside of Australia) strongly desire to make a robust online international economy using XBT.
   At present, we are in the process of finalizing an agreement with a listed Australian company for the development of a core banking solution based on XBT that
   we plan to deliver globally from Australia. We are seeking to become an ADI and obtain an AFSL.
   I hope that you understand the trust we are placing in the ATO and that we do want to roll out a global solution from Australia that
   I hope this trust is not misplaced and that this information remains confidential.
   The addresses are:
   ! Wallet (Address)                                 Balance XBT            $AU                     Market
     1FJuzzQFVMbiMGw6JtcXefdD64amy7mSCF                            6,999.00           $1,012,755.30          $144.70
     18JPragfuDVHWWG8ABQ15cghJFetnXUjBD                           24,404.51           $3,531,331.96          $144.70
     1MyGwFAJjVtB5rGJa32M6Yh46cGirUta1K                           30,000.04           $4,341,005.95          $144.70
     12 ib 7 dApVFvg82TXKycWBNpN8kFyiAN ldr                       31,000.04           $4,485,706.09          $144.70
     16Ls6azc 76ixc9 Ny7 AB5ZPPq6oi EL9XwXy                       40,000.04           $5,788,005.95          $144.70
     1cXNTyXj4xPGopfYZNY5xfSM 1 E PJJvBZV                         40,000.04           $5,788,006.10          $144.70
     16cou7 Ht6WjTzuFyDBnht9hmvXytg6XdVT                          53,000.04           $7,669,106.24          $144.70
     1FeexV6bAHb8ybZjqQMjJrcCrHGW9sb6uF                           79,957.04        $11,569,784.36            $144.70
     1933phfhK3ZgFQNLGSDXvqCn32k2 buXY8a                         111,114.60         $16,078,282.66           $144.70
                                                                 416,475.36        $60,263,984.60                    I
    Misc                                                            3,518.63
    COlN
    1LXc28hVVx1 t8n p5sCAb2 Ea ,\J Fq PwqJCu E RD                  34,512.83       $4,994,006.36           $144.70

    Other
    12 HddUDLhRP2F8JjpKYeKaDxxt5wUvx5 nq                           40,000.04       $5,788,005.95           $144.70
   Other wallet addresses are:
   1ALXLVNj7yKRU2Yki3K3yQGB5TBPof7jyo




CONFIDENTIAL                                                                                                                                          DEF_00027396
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 46 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 EXHIBIT




                                                                                       exhibitsticker.com
                                                                        Page 47 of
                                      184
                                                                     DEFAUS 00115520
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 48 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 49 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 50 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 51 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 52 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 53 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 54 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 55 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 56 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 57 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 58 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 59 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 60 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 61 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 62 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 63 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 64 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 65 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 66 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 67 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 68 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 69 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 70 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 71 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 72 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 73 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 74 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 75 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 76 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 77 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 78 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 79 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 80 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 81 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 82 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 83 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 84 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 85 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 86 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 87 of
                                      184
                                                                            EXHIBIT




                                                                                          exhibitsticker.com
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 88 of
                                      184                              Defense 00053142
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 89 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 90 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 91 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 92 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 93 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 94 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 95 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 96 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 97 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 98 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 99 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 100 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 101 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 102 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 103 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 104 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 105 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 106 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 107 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 108 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 109 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 110 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 111 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 112 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 113 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 114 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 115 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 116 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 117 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 118 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 119 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 120 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 121 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 122 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 123 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 124 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 125 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 126 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 127 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 128 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 129 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 130 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 131 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 132 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 133 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 134 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 135 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 136 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 137 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 138 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 139 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 140 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 141 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 142 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 143 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 144 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 145 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 146 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 147 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 148 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 149 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 150 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 151 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 152 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 153 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 154 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 155 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 156 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 157 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 158 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 159 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 160 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 161 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 162 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 163 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 164 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 165 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 166 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 167 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 168 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 169 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 170 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 171 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 172 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 173 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 174 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 175 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 176 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 177 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 178 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 179 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 180 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 181 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 182 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 183 of
                                      184
Case 9:18-cv-80176-BB Document 511-4 Entered on FLSD Docket 05/18/2020 Page 184 of
                                      184
